IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Dependency of
                                                       72968-3-
P.J.V., DOB: 12/28/12,
                                                       DIVISION ONE
STATE OF WASHINGTON,                                                             S        WCl
DEPARTMENT OF SOCIAL AND                               UNPUBLISHED OPINION *" lj§
HEALTH SERVICES,

                    Respondent,
                                                                                          c/irn,


             v.                                                                   CO      ClV'

                                                                                  sr      o—:

BRAD RODE,                                                                           CD   IE'*-



                    Appellant.                         FILED: AUG 1 0 2015

      Per Curium — Brad Rode appeals from the trial court orders terminating his

parental rights and denying his motion to vacate the termination order. The parties

have stipulated that both orders should be reversed.

      We accept the parties' stipulation. Accordingly, the Hearing, Findings, and Order

Regarding Termination of Parent-Child Relationship regarding Father, entered

November 4, 2014, and the Order Denying Father's Motion to Vacate Termination of

Parental Rights by Default, entered January 15, 2015, are reversed and the matter

remanded for a new termination trial.


      Reversed and remanded.


                                         FOR THE COURT: